 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHRIS LANGER,                                         Case No.: 18-cv-00192-L-JLB
                                          Plaintiff,
12
                                                           ORDER GRANTING APPLICATION
     v.
13                                                         FOR APPEARANCE AND DEBTOR
     CHULA VISTA RENTALS, LLC,                             EXAMINATION
14
                           Defendant.
15
                                                           [ECF No. 21]
16
17         On July 14, 2019, Plaintiff and Judgment Creditor Chris Langer filed an Application
18   for Appearance and Debtor Examination for Defendant and Judgment Debtor Chula Vista
19   Rentals, LLC. (ECF No. 21.) For the reasons set forth below, the Court GRANTS
20   Judgment Creditor’s application.
21                                   I.       BACKGROUND
22         On April 29, 2019, the District Court granted Judgment Creditor’s Motion for
23   Default Judgment and Request to Affix Attorneys’ Fees and Costs and awarded Judgment
24   Creditor $4,000 in statutory damages and $4,972.50 in attorneys’ fees and costs. (ECF No.
25   12 at 11.)
26         On July 2, 2019, Judgment Creditor filed an Application for Appearance and Debtor
27   Examination (ECF No. 17), which the Court denied without prejudice (ECF No. 20). On
28   July 14, 2019, Judgment Creditor filed the instant Application for Appearance and Debtor

                                                       1
                                                                                   18-cv-00192-L-JLB
 1   Examination. (ECF No. 21.) Counsel for Judgment Creditor declares under penalty of
 2   perjury that the judgment issued on April 29, 2019, for $8,972.50 has not been paid. (Id.
 3   ¶¶ 2–3.)
 4                                     II.    DISCUSSION
 5   A.    Applicable Law
 6         Federal Rule of Civil Procedure 69 authorizes federal courts to enforce a money
 7   judgment by writ of execution. Fed. R. Civ. P. 69(a)(1). “The procedure on execution—
 8   and in proceedings supplementary to and in aid of judgment or execution—must accord
 9   with the procedure of the state where the court is located, but a federal statute governs to
10   the extent it applies.” Id. Accordingly, in ruling on Judgment Creditor’s motion, the Court
11   follows California’s statutory provisions for the enforcement of judgments, known
12   collectively as the Enforcement of Judgments Law, as set forth in California Code of Civil
13   Procedure §§ 680.010 through 724.260.
14         Judgment debtor proceedings under California law “permit the judgment creditor to
15   examine the judgment debtor, or third persons who have property of or are indebted to the
16   judgment debtor, in order to discover property and apply it toward the satisfaction of the
17   money judgment.” Imperial Bank v. Pim Elec., Inc., 39 Cal. Rptr. 2d 432, 437 (Ct. App.
18   1995). Debtor examinations are intended “to allow the judgment creditor a wide scope of
19   inquiry concerning property and business affairs of the judgment debtor,” Hooser v.
20   Superior Court, 101 Cal. Rptr. 2d 341, 345 (Ct. App. 2000), disapproved on other grounds
21   by Williams v. Superior Court, 3 Cal. 5th 531 (2017), and “to leave no stone unturned in
22   the search for assets which might be used to satisfy the judgment,” Troy v. Superior Court,
23   231 Cal. Rptr. 108, 112 (Ct. App. 1986).
24         California Code of Civil Procedure § 708.110 provides:
25         (a) The judgment creditor may apply to the proper court for an order requiring
           the judgment debtor to appear before the court, or before a referee appointed
26
           by the court, at a time and place specified in the order, to furnish information
27         to aid in enforcement of the money judgment.
28   ///

                                                  2
                                                                                   18-cv-00192-L-JLB
 1         (b) If the judgment creditor has not caused the judgment debtor to be
           examined under this section during the preceding 120 days, the court shall
 2
           make the order upon ex parte application of the judgment creditor.
 3
           (c) If the judgment creditor has caused the judgment debtor to be examined
 4
           under this section during the preceding 120 days, the court shall make the
 5         order if the judgment creditor by affidavit of otherwise shows good cause for
           the order. The application shall be made on noticed motion if the court so
 6
           directs or a court rule so requires. Otherwise, it may be made ex parte.
 7
           (d) The judgment creditor shall personally serve a copy of the order on the
 8
           judgment debtor not less than 10 days before the date set for examination.
 9         Service shall be made in the manner specified in Section 145.10. Service of
           the order creates a lien on the personal property of the judgment debtor for a
10
           period of one year from the date of the order unless extended or sooner
11         terminated by the court.
12
           (e) The order shall contain the following statement in 14-point boldface type
13         if printed or in capital letters if typed: “NOTICE TO JUDGMENT DEBTOR.
           If you fail to appear at the time and place specified in this order, you may be
14
           subject to arrest and punishment for contempt of court and the court may
15         make an order requiring you to pay the reasonable attorney’s fees incurred
           by the judgment creditor in this proceeding.”
16
17   Cal. Civ. Proc. Code § 708.110(a)–(e). Additionally, California Code of Civil Procedure
18   § 491.150(b) provides:
19         (b) A person sought to be examined may not be required to attend an
20         examination before a court located outside the county in which the person
           resides or has a place of business unless the distance from the person’s place
21         of residence or place of business to the place of examination is less than 150
22         miles.

23   Cal. Civ. Proc. Code § 491.150(b).
24   B.    Analysis
25         Judgment Creditor requests an order requiring Judgment Debtor Chula Vista
26   Rentals, LLC (Manager Jason Kasid) to appear and furnish information to aid in
27   enforcement of the money judgment. (ECF No. 21 ¶ 4.)
28   ///

                                                  3
                                                                                  18-cv-00192-L-JLB
 1         Judgment Creditor has filed a declaration to establish the requirements of California
 2   Code of Civil Procedure § 708.110(a) that Judgment Debtor owes Judgment Creditor an
 3   unpaid debt, § 708.110(b) that he has not examined Judgment Debtor within the last 120
 4   days, and § 409.150(b) that Judgment Debtor resides in the county where the court is
 5   located or within 150 miles of the location of the court. (Id. ¶¶ 2–3, 6–7.)
 6                                     III.   CONCLUSION
 7         Based on the foregoing, Judgment Creditor’s Application for Appearance and
 8   Debtor Examination is GRANTED. Accordingly, IT IS HEREBY ORDERED:
 9         1.     Judgment Debtor shall appear on October 9, 2019, at 10:00 AM in the Jury
10                Assembly Room, Room 230, James M. Carter & Judith N. Keep United States
11                Courthouse, 333 West Broadway, San Diego, California 92101, to furnish
12                information to aid in enforcement of the money judgment against Judgment
13                Debtor;
14         2.     Judgment Debtor shall bring to the judgment debtor exam all records,
15                documents, statements, files, or other communications concerning, relating to,
16                referring to, describing, or evidencing any and all of Judgment Debtor’s assets
17                and/or sources of income, either in Judgment Debtor’s name or in which
18                Judgment Debtor has a financial interest, including:
19                      a.     Cash;
20                      b.     Bank accounts, savings and loan accounts, credit union accounts,
21                             and other financial institution accounts;
22                      c.     Automobiles, other vehicles, and boats;
23                      d.     Real estate; and
24                      e.     Other personal property, excluding furniture and furnishings,
25                             appliances, and clothing; and
26         3.     Judgment Creditor must personally serve this order upon Judgment Debtor
27                within ten days before the date set for the examination and must file a
28                certificate of service with the Court.

                                                   4
                                                                                    18-cv-00192-L-JLB
 1             NOTICE TO JUDGMENT DEBTOR: IF YOU FAIL TO APPEAR AT THE
 2   TIME AND PLACE SPECIFIED IN THIS ORDER, YOU MAY BE SUBJECT TO
 3   ARREST AND PUNISHMENT FOR CONTEMPT OF COURT AND THE COURT
 4   MAY MAKE AN ORDER REQUIRING YOU TO PAY THE REASONABLE
 5   ATTORNEYS’ FEES INCURRED BY THE JUDGMENT CREDITOR IN THIS
 6   PROCEEDING.1
 7             IT IS SO ORDERED.
 8   Dated: July 16, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1
         This notice is furnished pursuant to California Code of Civil Procedure § 708.110(e).

                                                           5
                                                                                                 18-cv-00192-L-JLB
